ROANNE L, MANN DATE: <fAn, #, 2020
UNITED STATES MAGISTRATE JUDGE START: 4:45 esr

END: Cf 5 09D Prema
DOCKET NO: 19-cy-05637 7c
CASE; ABH Nature's Products, Inc, et al v. Supplement Manufacturing Partner, Inc, et, al,

 

INITIAL CONFERENCE [1 OTHER/ORDER TO SHOW CAUSE
[1 DISCOVERY CONFERENCE [1 FINAL/PRETRIAL CONFERENCE
[] SETTLEMENT CONFERENCE | Ol TELEPHONE CONFERENCE
[1 MOTION HEARING (] INFANT COMPROMISE HEARING
PLAINTIFF ATTORNEY

 

Vherr phon

¢

 

 

 

 

 

DEFENDANT - ATTORNEY

(ret Bite

 

 

 

 

 

 

 

 

 

 

LT EPC DISCOVERY TO BE COMPLETED BY Gerty 831, 2o20
O Next CONFERENCE SCHEDULED FOR

LJ JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY

Ll PL. TO SERVE DEF, BY: DEF, TO SERVE PL. BY:

RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

thn Chae pw Nr ro COUN, -annrcrcek_

niedhratem, Oh pete LP
wey pian i tore |

 

 
